Citation Nr: 1231695	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1976 to November 1979, and from November 2001 to July 2003; the Veteran appears to have many periods of active duty for training (ACDUTRA) throughout the 1990's and early 2000's prior to his reactivation in November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed those decisions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that it has extensive records from the Veteran's Reserve service from the 1990's and 2000's.  However, there are no service treatment records of record from the Veteran's first period of military service from 1976 to 1979.  There are several PIES requests noting that the Veteran had multiple periods of service, and the responses indicate that such were sent to Code 13 in March 2006; a response from Code 13 indicates that there were no records at that location in both July 2006 and September 2006.  The Board finds that a remand is necessary in order to search one more time for those service treatment records; if such are unavailable, then a formal finding of unavailability should be made and placed in the claims file.  See 38 U.S.C.A. § 5103(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Currently, review of the Veteran's VA treatment records demonstrates no diagnoses of either bilateral hearing loss or tinnitus.  However, in a May 2007 initial treatment evaluation, the Veteran denied any hearing loss, but endorsed tinnitus.  No VA examination has been performed with respect to whether the Veteran's tinnitus, which he has stated exists, is related to military service.  Thus, on remand, the Board finds that a remand of the tinnitus issue is necessary in order to afford the Veteran a VA audiologic examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

While the Board notes that no current complaints of bilateral hearing loss exist in the treatment records, the VA examination the Board found necessary for the tinnitus, above, may yield potentially relevant information regarding the Veteran's bilateral hearing loss.  Accordingly, the Board remands that issue as inextricably intertwined with the tinnitus issue.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Manchester VA Medical Center, or any other VA medical facility that may have treated the Veteran since March 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for bilateral hearing loss and tinnitus, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain through official sources any of the Veteran's service treatment records for his period of service between 1976 and 1979 that are not currently associated with the claims file.  If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such.

4.  Schedule the Veteran for a VA audiologic examination in order to determine whether his claimed bilateral hearing loss and tinnitus is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral hearing loss and tinnitus found.  The examiner is then asked to opine whether any current bilateral hearing loss and tinnitus more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include any noise exposure therein.

The examiner should discuss the numerous audiologic tests conducted from 1988 to 2004, as well as the Veteran's denial of any ear trouble throughout that period.  The examiner should additionally discuss the Veteran's May 2003 post-deployment health assessment where he specifically denied any tinnitus (ringing in the ears).

If the examiner finds that either hearing loss is related to military service, then he or she should also opine whether such hearing loss more likely, less likely, or at least as likely as not that his tinnitus is caused by his hearing loss.  If not, the examiner should opine whether his tinnitus has been aggravated (i.e. made permanently worse beyond the normal progression of that disease) by the hearing loss.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


